Per Curiam.
The judgment under review' herein should be affirmed, for the reasons expressed in the opinion of the Supreme Court; except that the Supreme Court made an error In holding that the deceased’s employment necessitated his entering the defendant’s smoke-house. The Court of Common Pleas, whose decision the Supreme Court reviewed, held that he did not enter the smoke-house. And the rule is that the Supreme Court may not review the facts as found by the Common Pleas in these eases when there is any evidence to support the lower court’s findings; and there was in this case.
On the whole case there was sufficient evidence to warrant the judgments arrived at both in the Co¡mmon Pleas and *337in the Supreme Court; and the judgment here under review will therefore be affirmed.
For (affirmance — Tiie Chancellor, Cm he Justice, Trench Attn, Bergen, Mlnturn, Kaltscii, Kateenbach, White, IIeppenh'eiaier, Willlams, Gardner, Acjecerson, Van Bijskirií, JJ. 13.
For reversal — None.